Citation Nr: 9920954	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Alabama 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.  This matter 


came before the Board of Veterans' Appeals (Board) on appeal 
from a February 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which denied service connection 
for post-traumatic stress disorder (PTSD).  In October 1997, 
the RO granted service connection for PTSD and assigned a 10 
percent evaluation for that disability.  In January 1999, the 
RO increased the evaluation for PTSD from 10 to 30 percent.  
The veteran has been represented throughout this appeal by 
the Alabama Department of Veterans Affairs.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
psychiatric disability.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an increased 
evaluation.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

The veteran may have submitted an informal claim for a total 
rating for compensation purposes based on individual 
unemployability.  It appears that the RO has not had an 
opportunity to act upon the informal claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, the Board cannot 
have jurisdiction of the issue.  38 C.F.R. § 19.13 (1998).  
The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
he has an obligation to file a timely notice of disagreement 
and a timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  


REMAND

The veteran asserts that the record supports assignment of an 
evaluation in excess of 30 percent for PTSD.  He contends 
that his PTSD has significantly increased in severity since 
he was last afforded a VA examination for compensation 
purposes in November 1996.  Although the examination report 
is not old, the RO subsequently revised the assigned 
evaluation.  It appears that the RO agreed with the veteran 
that he was more than 10 percent disabled and increased the 
evaluation from 10 to 30 percent.  However, the revised 
determination was not fully supported by a complete 
examination that corresponded to rating criteria.

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Accordingly, this case is REMANDED for the 
following action:

1.  The veteran is informed that when he 
seeks a different evaluation, the VA may 
retain the current evaluation, increase 
the evaluation or decrease the evaluation 
based on the facts.

2.  The RO should request that copies of 
all VA psychiatric clinical documentation 
pertaining to treatment of the veteran 
after December 1998 be forwarded for 
incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current severity of his 
service-connected PTSD.  All indicated 
tests and studies should be accomplished 
and the findings should be reported in 
detail.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global Assessment 
of Functioning (GAF) score on Axis V and 
an explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  Any additional 
examination deemed necessary should also 
be conducted.  The claims file, including 
a copy of this REMAND, should be made 
available to the examiner for review 
prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1998), when the 
veteran without good cause fails to 
report for examination, his claim for 
increased disability compensation will be 
denied.  However, the Secretary of the VA 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this 

REMAND is to allow for additional development of the record.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  .



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

